Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on November 29, 2018 Claims 1 – 15 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on June 1, 2016. It is noted, however, that applicant has not filed a certified copy of the EP16172442.2 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on November 29, 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Objections
The claims are objected to because of the following informalities:  
In Claims 1, 4 - 6, and 10, the examiner has noted the use of clauses, such as “adapted to”. Examples of such claim language raise a question as to the limiting effect of the language in a claim. The claim scope is not limited by claim language that suggests or makes optional but 
In Claim 14, it recites the limitation “A vision system as claimed in claim 1 further comprising, in that at least three are used in the set of equations”. The Examiner has interpreted “A vision system as claimed in claim 1 further comprising, in that at least three are used in said the set of equations” to mean “A vision system as claimed in claim 1 further comprising, in that at least three equations are used in the set of equations”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5 and 7 - 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cluff et al., (US 2014/0168377 A1) referred to as Cluff hereinafter.
Regarding Claim 1, Cluff discloses a vision system for a motor vehicle (Fig. 1, Par. [0024], an object detection system), comprising; 
a stereo imaging apparatus with one or more imaging devices (Par. [0026], aligning a stereo camera system, i.e. aligning images captured by the first camera 20 and the second camera 22) adapted to capture one or more images from a surrounding of the motor vehicle (Par. [0025], the cameras may be any of many commercially available cameras suitable for capturing images of an area about the vehicle 14), and 
a processing device (Par. [0027], the controller 24 or the processor 34) adapted to process the images captured by the imaging devices (Fig. 2A, Par. [0029] Steps 212 and/or 214 may include capturing an initial image by the first camera 20 in step 212, and/or capturing a second image by the second camera 22 in step 214) and to detect objects (Par. [0030] Step 216 may include evaluating the initial images from the first camera 20 and/or the second camera 22 to detect the presence of an object such as the object 12), and track the objects over several time frames, in the captured images (Fig. 2B, Par. [0042] Steps 234, 236, 238 and 240 describe an iterative process of tracking vehicle motion while monitoring the object 12 in subsequent images), 
the processing device is adapted to obtain an estimated value for an intrinsic yaw error of the imaging devices by solving a set of equations (Par. [0050], It is recognized that the alignment process may be repeated (i.e. set of equations) several times to optimize the triangulation correction (i.e. estimated value for an intrinsic yaw error) as the first pass through the process may only partially correct any misalignment), belonging to one particular detected object (Par. [0050] Step 250 may include determining a triangulation correction based on a difference of the observed displacement 60 and the predicted displacement 62 to correct for misalignment (i.e. estimated value of intrinsic yaw error) of the first camera 20 and the second camera 22 when  using a non-linear equation solver method (Fig. 9, Eq. 4 and Fig. 10, Eq. 8, Par. [0053], angle-per-pixel scaling (i.e. non-linear) represented in the equation by k), where each equation corresponds to one time frame and relates a frame time (Fig. 9, frame 40, 42, t1, Fig. 10, frame 50, 52, t2, Par. [0049] Step 248, the observed and predicted final locations or displacements of the object 12 are compared), a disparity value of the particular detected object (Par. [0053], the difference (i.e. disparity value) between those two angles, angular displacement .THETA.L1, .THETA.R1 and .THETA.L2, .THETA.R2, becomes a function of the separation distance D and the distance X1 or X2 to the point 76 (i.e. particular detected object) in Eq.  2 and Eq. 6), an intrinsic yaw error (Par. [0055], a five-pixel misalignment (i.e. intrinsic yaw error) equates to a camera yaw angle orientation difference of five times the angle-per-pixel resolution, or zero-point-three-six degrees (0.36.degree.) in this example) and a kinematic variable of the vehicle (Par. [0043], Step 234 may include monitoring vehicle dynamics (i.e. kinematic variable) so that vehicle displacement and change in orientation may be determined).

Regarding Claim 2, Cluff discloses Claim 1. Cluff further discloses the kinematic variable of the vehicle is the vehicle speed (Par. [0043], Vehicle dynamics can be determined by numerous potential information sources, such as vehicle velocity determined by wheel speed and steering angle, GPS, or numerous other on-board sensors).

Regarding Claim 5, Cluff discloses Claim 1. Cluff further discloses the vision system is adapted to determine whether the object is stationary or near-stationary (Par. [0030]. the and to discard in the yaw error estimation for the object not being stationary or near-stationary (Par. [0030], the algorithms used to detect the object 12 may be configured to detect such objects preferentially (i.e. use only stationary objects therefore discard estimation for objects not stationary), the method of such preferential detection being known in the optical detection arts).

Regarding Claim 7, Cluff discloses Claim 1. Cluff further discloses the vision system inserts into the set of equations the known vehicle speed available on a data bus of the motor vehicle (Par. [0043] Step 234 may include monitoring vehicle dynamics so that vehicle displacement and change in orientation may be determined.  Vehicle dynamics can be determined by numerous potential information sources.  Vehicle velocity may be determined by wheel speed and steering angle, GPS, or numerous other on-board sensors (i.e. the on-board sensors would be connected to the processor by a data bus)).

Regarding Claim 8, Cluff discloses Claim 1. Cluff further discloses a vehicle speed is derived by solving the set of equations by using the non-linear equation solver method (Par. [0043] Step 234 may include monitoring vehicle dynamics so that vehicle displacement and change in orientation may be determined.  Vehicle dynamics can be determined by numerous potential information sources.  Vehicle velocity may be determined (i.e. deriving the vehicle speed) by wheel speed and steering angle, GPS, or numerous other on-board sensors).

Regarding Claim 9, Cluff discloses Claim 1. Cluff further discloses the set of equations is based on the assumption of the vehicle essentially moves straight (Par. [0045]. If the vehicle 14 moves forward (i.e. vehicle essentially moves straight) after the first time t1, objects in the subsequent images may appear to flow towards the boundary 30 of the image).

Regarding Claim 10, Cluff discloses Claim 1. Cluff further discloses the vision system is adapted to determine whether the vehicle essentially moves straight (Par. [0045]. If the vehicle 14 moves forward (i.e. essentially moves straight) after the first time t1, objects in the subsequent images may appear to flow towards the boundary 30 of the image), and to discard frames of the captured images not fulfilling the condition (Fig. 2B, Par. [0045], Step 240 monitors the progression of the object in the images and determines when the object has approached or intersects with the boundary 30 of the image, otherwise answer is NO (discard frames) and continues to track vehicle motion and capture more images)).

Regarding Claim 11, Cluff discloses Claim 10. Cluff further discloses whether the vehicle essentially moves straight is determined on the basis of a signal from a yaw rate sensor or a steering wheel angle sensor of the motor vehicle (Par. [0043], Vehicle dynamics can be determined by numerous potential information sources, such as vehicle velocity determined by wheel speed and steering angle, GPS, or numerous other on-board sensors).

Regarding Claim 12, Cluff discloses Claim 10. Cluff further discloses the set of equations fulfills one or more of the following properties: all equations have the same form (Fig. 9, Eq. 4, Fig. 10, Eq. 8 differ in the value of the frame time and the disparity, only (i.e. same all equations are obtained by equalizing a current distance to the particular detected object as obtained from vehicle kinematics, to the current distance as obtained from the disparity value; and the yaw error is expressed as a shift to the disparity value.

Regarding Claim 13, Cluff discloses Claim 10. Cluff further discloses the estimated value for the intrinsic yaw error is used for calibrating the yaw angle (Par. [0055], a five-pixel misalignment (i.e. estimated value for the intrinsic yaw error) equates to a camera yaw angle orientation difference of five times the angle-per-pixel resolution, or zero-point-three-six degrees (0.36.degree.) in this example) between a plurality of the one or more imaging devices (Par. [0057], two cameras mounted at the same height--in other words, separated only in the horizontal axis.  Actual camera misalignment can occur in both the horizontal (yaw) and vertical (pitch) axes simultaneously).

Regarding Claim 14, Cluff discloses Claim 10. Cluff further discloses at least three are used in the set of equations (Fig. 9, Par. [0053], Eq. 1-4 are used).

Method Claim 15 is drawn to the method of using the corresponding apparatus claimed in Claim 1.  Therefore method Claim 15 corresponds to apparatus Claim 1 and is rejected for the same reasons of anticipation as used above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cluff (US 2014/0168377 A1) in view of Iwaki et al., (US 2008/0089557 A1) referred to as Iwaki hereinafter.
Regarding Claim 3, Cluff discloses Claim 1. While Cluff discloses taking into account the lens characteristic of the cameras and the prior assumptions, determining the initial location 48 of the road sign 38 relative to the vehicle 14 is a matter of using known geometric formulas (Par. [0041]), Cluff does not specifically teach constant speed of vehicle. Therefore, Cluff fails to explicitly teach the set of equations is based on the assumption of an essentially constant speed of the vehicle.
However Iwaki teaches the set of equations is based on the assumption of an essentially constant speed of the vehicle (Par. [0140], Step S407, although an image is created by using two distance/time information to predict the future position of the object, this prediction processing corresponds to calculation of the relative speed assuming that the relative speed of the vehicle C to this vehicle is constant).
References Cluff and Iwaki are considered to be analogous art because they relate to image processing in vehicle systems. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying constant speed of the vehicle as taught by Iwaki in the invention of Cluff. This modification would allow the prediction processing of the future position of an object on the assumption that the speed is constant (See Iwaki, Par. [0141]).

Regarding Claim 4, Cluff discloses Claim 1. Cluff further teaches the vision system is adapted to determine a condition (Par. [0030]. the object 12 may itself be moving, but it is preferable that the object 12 be stationary in the environment), and to discard in the yaw error estimation frames not fulfilling the condition (Par. [0030], the algorithms used to detect the object 12 may be configured to detect such objects preferentially (i.e. a condition of the object being stationary objects therefore discard estimation for objects not stationary step 228 where the previously identified object is abandoned, and control is subsequently passed back to steps 212 and 214 for selection of a new object), the method of such preferential detection being known in the optical detection arts (Par. [0034])).
Cluff fails to explicitly teach the vision system is adapted to determine a condition whether the speed of the vehicle is essentially constant.
However, Iwaki teaches the vision system is adapted to determine a condition whether the speed of the vehicle is essentially constant (Par. [0140], Step S407, although an image is created by using two distance/time information to predict the future position of the object (i.e. a condition), this prediction processing corresponds to calculation of the relative speed assuming that the relative speed of the vehicle C to this vehicle is constant).
References Cluff and Iwaki are considered to be analogous art because they relate to image processing in vehicle systems. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying constant speed of the vehicle as taught by Iwaki in the invention of Cluff. This modification would allow the prediction processing of the future position of an object on the assumption that the speed is constant (See Iwaki, Par. [0141]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cluff (US 2014/0168377 A1) in view of Hoffmann et al., (US 2008/0144924 A1) referred to as Hoffmann hereinafter.
Regarding Claim 6, Cluff discloses Claim 5. Cluff further teaches the vision system using a tracker in the processing device adapted to track the objects over time (Fig. 2B, Par. [0042] Steps 234, 236, 238 and 240 describe an iterative process of tracking vehicle motion while monitoring the object 12 in subsequent images). Cluff does not specifically teach determine speed of object. Therefore, Cluff fails to explicitly teach the vision system is adapted to determine a speed of a detected object.
However, Hoffmann teaches the vision system is adapted to determine a speed of a detected object (Par. [0090], if it is determined in step S32 that the determined object property seems to be useful for the further procedure, subsequently, in step S36 the actual speed of the object in space is determined).
References Cluff and Hoffmann are considered to be analogous art because they relate to image processing in vehicle systems. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying determining a speed of the detected object as taught by Hoffmann in the invention of Cluff. This modification would allow the system to determine the yaw angle (See Hoffmann, Par. [0090], Fig. 11).

Conclusion
The prior art references made of record are not relied upon but are considered pertinent to applicant's disclosure. Chen (US 8,120,644 B2) teaches a method and system for the dynamic calibration of stereovision cameras. Hilsebecher et al. (US 2016/0335755 A1) relates to a method for recognizing a change in a relative yaw angle at a stereo video system for a vehicle or some other moving system.
Any inquiry concerning this communication should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The Examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Brian T. Pendleton, can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Hodges/Primary Examiner, Art Unit 2425